Citation Nr: 0019174	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  96-48 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for postoperative carcinoma 
of the colon, to include as secondary to service-connected 
hypertrophic gastritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota (RO).  The veteran had active 
service from September 1943 to November 1945.


FINDING OF FACT

There is no medical evidence which relates the veteran's 
postoperative carcinoma of the colon to service or to any 
service-connected disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
postoperative carcinoma of the colon, to include as secondary 
to a service-connected disability, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected hypertrophic 
gastritis led to the development of colon cancer which was 
discovered in September 1995.  Service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Where a veteran served continuously for ninety days or more 
during a period of war and a malignant tumor becomes manifest 
to a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  If a condition noted during service is not 
shown to have been chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (1999).  In 
this regard, in Allen v. Brown, 7 Vet. App. 439 (1995), an en 
banc United States Court of Appeals for Veterans Claims 
(hereinafter the Court) held that "disability" as set forth 
in 38 U.S.C.A. § 1110 (West 1991) "refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, 7 Vet. App. at 448.  The Court found 
that when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id. 

Initially, the Board must determine whether the veteran's 
claims for service connection are well grounded.  The veteran 
must satisfy three elements for a claim for service 
connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 524 U.S. 940 (1998).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In cases of secondary service connection, medical evidence is 
also required to establish a link between the claimed 
disability and the service-connected disability.  See Jones 
v. Brown, 7 Vet. App. 134 (1994) (claim for secondary service 
connection for glaucoma is not well grounded where the only 
evidence in support of the claim is appellant's unsupported 
lay testimony).  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Competent medical evidence is also 
required to satisfy the medical etiology or medical diagnosis 
issues in secondary service connection claims.  See Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.

The Board will presume the truthfulness of the evidence for 
the purpose of determining whether a claim is well grounded, 
as required by Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995), and King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran claims that he developed colon cancer as a result 
of service-connected disability, specifically, hypertrophic 
gastritis.  He is currently service connected for 
hypertrophic gastritis and appendicitis, evaluated as 10 
percent and 0 percent disabling, respectively.  A review of 
the record shows, however, that he has not presented 
competent evidence of a relationship between colon cancer and 
either his hypertrophic gastritis, any other service-
connected condition, or service.  In the absence of this, he 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claim for service 
connection is well grounded.

Service medical records are negative for any diagnosis of, 
complaints of or treatment for colon cancer.  The veteran did 
experience abdominal pain in service and he underwent an 
appendectomy prior to separation.  As noted, service 
connection was established for hypertrophic gastritis and 
appendicitis.  The veteran's post-service records show colon 
resection for colon cancer in September 1995.  Significant 
weight loss had been noted in the two months preceding the 
surgery.  

The veteran was afforded a VA gastrointestinal examination in 
June 1996.  The examiner noted the recent surgery in addition 
to the veteran's history of appendectomy in 1945 and 
cholecystectomy in the 1970's.  The assessment was history of 
gastritis, history of colon cancer, resected in 1995, and 
history of appendectomy and cholecystectomy.  A barium study 
revealed duodenal diverticula.

The veteran's file was reviewed by a board of two VA 
gastrointestinal specialists in October 1997.  The resulting 
report indicates that there is no relationship between the 
veteran's hypertrophic gastritis and either diverticulitis or 
carcinoma of the colon.  

Opinions dated in November 1997 from two of the veteran's 
treating doctors also fail to demonstrate a relationship 
between the veteran's colon cancer and service-connected 
hypertrophic gastritis.  One physician indicated that he had 
treated the veteran for a number of years for multiple 
problems, including chronic gastritis and colon cancer.  That 
doctor opined that there was no way that he knew of to 
connect hypertrophic gastritis to the subsequent development 
of carcinoma of the colon.  The other doctor, who was the 
veteran's surgeon, indicated that to the best of his medical 
knowledge there was no relationship between hypertrophic 
gastritis and carcinoma of the colon.  

The Board finds that the evidence of record does not show 
that the veteran's colon cancer is related to service or to a 
service-connected disability.  There is an absence of 
competent evidence of a causal relationship between the colon 
cancer and either service-connected hypertrophic gastritis, 
any other service-connected condition or service.  It is 
significant that none of the medical reports in the record 
includes a medical opinion relating the veteran's cancer to 
service or to a service-connected disability.  Indeed, the 
Board observes that even the veteran's treating physicians 
have indicated that they know of no causal relationship 
between the veteran's cancer and hypertrophic gastritis.  
Further, no etiological connection was found by the board of 
VA specialists who reviewed the file.  No medical evidence 
has been submitted showing that the cancer is related to 
service or to a service-connected disability.  Based on the 
veteran's failure to meet this element alone, the Board can 
only conclude that his claim for service connection for colon 
cancer is not well grounded. 

The only evidence that the veteran's colon cancer is related 
to service or to a service-connected disability is the 
veteran's own lay statements.  However, the Court has clearly 
stated that where, as in this case, the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  The record does not indicate 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of his cancer.  Therefore, his lay statements 
cannot serve as a sufficient predicate upon which to find his 
claim for service connection well grounded.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for 
colon cancer, including as secondary to service-connected 
hypertrophic gastritis or other service-connected disability, 
the Board finds that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for postoperative carcinoma of the colon, 
including as secondary to service-connected hypertrophic 
gastritis, is denied.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

